     Case 3:20-cv-01168-JLS-RBB Document 26 Filed 05/28/21 PageID.106 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   REYMUNDO DIAZ JAQUEZ, an                            Case No.: 20-cv-1168 JLS (RBB)
     individual; and SCARLETT ELIZABETH
12
     PATCHETT, an individual,                            ORDER GRANTING JOINT
13                                     Plaintiffs,       MOTION FOR DISMISSAL OF
                                                         ACTION WITH PREJUDICE
14   v.
15                                                       (ECF No. 25)
     FCA US LLC; and DOES 1 to 50,
16   inclusive,
17                                   Defendants.
18
19         Presently before the Court is the Parties’ Joint Motion for Dismissal of Action with
20   Prejudice (ECF No. 25). Good cause appearing, the Court GRANTS the Joint Motion. As
21   stipulated by the Parties, the Court DISMISSES WITH PREJUDICE, with each Party to
22   bear their own costs and attorney’s fees. The Clerk of Court shall close the file.
23         IT IS SO ORDERED.
24   Dated: May 28, 2021
25
26
27
28

                                                     1
                                                                                20-cv-1168 JLS (RBB)
